DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.

	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Current application is Continuation in Part of application 15/998694 filed on 8/16/2018.

Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-2 are rejected under 35 USC § 101 because it is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101.  Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas (see Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2347 (2014)).  Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.
Step 1 of the test: When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
Here, the claimed invention of the independent claim 1 includes a method (i.e., a process) and, thus, one of the statutory categories of invention.  Therefore, claim 1 is statutory under 35 USC § 101 in view of step 1 of the test. 
Step 2A of the test: If the claim falls within one of the four statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  Here, the claim 1 is directed to an abstract idea of identifying results of search conducted by a user based on certain criteria; and is similar to an idea ‘of itself’ found by the courts to be abstract ideas (e.g., obtaining and comparing intangible data in CyberSource).
The elements in the independent claim 1 which set forth or describe the abstract idea of identifying and comparing travel pricing option for a user (as evident by language of claim 1); Similarly to CyberSource, the method of claim 1 pertain to obtaining and comparing intangible data.  Therefore, claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test because it is directed to a judicial exception (here, an abstract idea of searching and identifying travel pricing option for a user). 
Step 2B of the Test: If the claim is directed to a judicial exception, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the judicial exception itself in order for the claim to be patent eligible under 35 USC § 101.  Here, the additional elements such as a computing device(s) with processor and “modules” do not add significantly more than the judicial exception itself in order for the claim to be patent eligible under 35 USC § 101.  Therefore, claim 1 is non-statutory under 35 USC § 101 in view of step 2B of the test because it does not recite significantly more than the judicial exception. 
Note: Should the applicant amend claims to include additional elements that perform the claimed method steps, the applicant’s specification provides support for the amendments.  Amending claims to include additional elements that perform the method step, however, does not guarantee that those additional elements provide significantly more than the judicial exception itself. 
Conclusion in view of the Test: Independent claim 1 is rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test.  Claim 2 depend from claim 1 and thus rejected based on same analysis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprenger et al. (US Patent Pub. 20030040946; referred to hereinafter as Sprenger).
Claim 1:	Sprenger disclose a method for comparing solo-pricing options provided through online travel providers and reservation booking systems (abstract), the method comprising, a processor, a local data store, an availability engine, and a communication interface to communicate with a plurality of remote data stores, to fulfill a travel features request, and correspondingly adapt search input criteria for searching at least one data store (0085-0090), comprising the steps of: said processor receiving a user request for a solo traveler itinerary from a requesting user computing device with a structured graphical user interface, said request encompassing feature options for a desired solo traveler itinerary (0091-0109), said matching module analyzing said requested solo traveler itinerary for at least one feature matching said feature option in a local data store, and determining said matching feature at least partially conforms to at least one of a plurality of solo-pricing options comprising no single supplement (0091-0109, wherein the user has the ability to select single pricing only), a lower single supplement; or a sharing feature and said processor generating for delivery to said requesting user computing device all determined conformant matching feature for selection (0133-0137 & 0232-0260).
Claim 2:	Sprenger disclose graphical user interface is operatively connected to dynamic tables for optional additive features to be analyzed by the matching module (0262-0278).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vassilev (20050043974) refers to selecting travel products, including but not limited to a system having a plurality of selection rules that enable the user to rapidly select the best travel product by using range searches for all search criteria.
Whitsett (20090216633) refers to a concise listing of low-priced travel products in an interactive itinerary format in response to a simplified user input that can include specification of a selected travel theme. The interactive itinerary can allow and/or recommend changes to the itinerary, e.g., to add, remove, or otherwise change the various travel products included therein, and the user can be notified of the cost and/or scheduling effects of particular modifications to the itinerary. Various tools can also be provided for evaluating the itinerary, e.g., to enable the user to understand the relationship and compatibility of the travel products in time and location so that the user is better informed of the itinerary and more likely to complete the purchase of the associated travel products.
Martin (20090313055) refers to a travel planning tool operative to provide a first set of at least one first travel information request to a first user and to receive a first set of at least one first travel information response from the first user; a match tool coupled to the travel planning tool and operative to rate travel properties based upon the first set of at least one first travel information response of the first user; a booking tool coupled to the match tool and operative to enable the first user to book a specific travel property based on the travel property ratings; and an experience planning tool coupled to the booking tool and operative to track travel planning progress.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649